internal_revenue_service department of ther sin washington dc person to contact ole bp to telephone number refer reply to date noy i99s legend church c church d management company l corporation m corporation n plan x committee c directory m yearbook y this is in response to a ruling_request dated january as supplemented by additional correspondence dated march in which march you request a ruling concerning whether plan x qualifies as church_plan under sec_414 of the internal_revenue_code and date date a the following facts and representations have been submitted on your behalf page management company l was incorporated in as a nonprofit is affiliated with church d and is affiliated with church c the health care health care management organization to plan for and oversee the creation and operation of an integrated health care delivery system for its sole corporate members corporation m and corporation n corporation m corporation n facilities of corporation m and corporation n under management company l’s management retain their individual identities as church c of trustees has eighteen voting members twelve of the members are appointed by corporation n and five of the members are appointed by corporation m the final voting member of the board is the president chief_executive_officer of management company l management company l c under sec_501 management company l m which is the official directory of church c organizations or church d organizations management company l’s board_of the code which is exempt from federal_income_tax an organization described in section is listed in directory is corporation n is an organization described in section to nurture the healing ministry of church of the code which is exempt from tax under sec_501 a corporation n’s mission as stated in its bylaws is operate in conformity with the mission of its sole corporate member that mission is c by bringing it new life energy and visibility in the twenty- first century corporation n proposes to further its mission by promoting the health and well being of the people in the communities it serves through a comprehensive continuum of services provided in collaboration with partners who share the same vision and values corporation n and each of its health care facilities are operated in accordance with the ethical and religious directives for church c health care services corporation n directory of church c organizations is also listed in directory m which is the official to corporation m is an organization described in section of the code which is exempt from tax under section so0l c 50l a corporation m yearbook y in yearbook y along with other health care organizations affiliated with church d the yearbook of church d corporation m a health care organization listed in is is included article i sec_2 of the bylaws of corporation m provides that the primary purpose of corporation m wholeness of mankind physically mentally and spiritually ina manner which is consistent with the philosophy teachings and practices of church d to promote the is article ii sec_3 of the bylaws describes the constituency of the board_of trustees the governing body of corporation m there are currently individuals serving as trustees of corporation m the bylaws adopt very specific g0 page requirements for persons wishing to serve on the board_of trustees each is required to be a member in good standing of church d and a majority must be comprised of persons who are members of specific denominational constituencies boards or executive committees of organizations that are listed in yearbook y president of corporation m a second member must be the president of the rocky mountain conference of church d a third member must be the president of the mid-america union conference of church d in addition one of the members of the board must be the article ii sec_4 of the bylaws provides that members of the board shall be elected by a majority vote of the board the bylaws further provide that only individuals possessing the qualifications outlined in article ii sec_3 may be elected as of the code management company l established plan x a profit sharing plan for its lay employees and the lay employees of corporations m and n effective january plan x is intended to qualify under sec_401 there are no employees of any for profit or taxable nonprofit entity that currently participate in plan x is operated under the authority of committee c a committee appointed by the board_of management company l sole function of committee c has the duty to perform any and all acts necessary in connection with the administration of plan x committee c three members who are appointed by the board_of management company l members of committee c serve at the pleasure of the board_of management company l to administer plan x committee c is composed of plan x the is based on the foregoing facts and representations a ruling a church_plan within the meaning of is requested that plan x sec_414 is of the code sec_414 of the code defines a church_plan asa plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches which is exempt from taxation under secton code of the - sec_414 a of the code provides that a plan established and maintained for its employees or their beneficiaries by a church or by a convention or association of churches includes a plan maintained by an organization whether a civil law corporation or otherwise the principal purpose or function of which is the administration or funding of program for the provision of retirement benefits or welfare benefits or both or association of churches if such organization is controlled by or associated with a church or a convention or association of churches for the employees of a convention a church or a plan or ol page sec_414 e b of the code defines employee to include a duly ordained commissioned or licensed minister of a church in the exercise of his or her ministry regardless of the source of his or her compensation and an employee of organization whether a civil law corporation or otherwise which is exempt from tax under sec_501 or associated with a church or churches a convention or association of and which is controlled by an sec_414 c of the code provides that a church or a convention or association of churches which is exempt from tax under sec_501 shall be deemed the employer of any individual included as an employee under subparagraph b sec_414 d of the code provides that an organization whether a civil law corporation or otherwise is associated with a church or a convention or association of churches if that church_or_convention_or_association_of_churches it shares common religious bonds and convictions with in order for an organization to have a qualified church it must establish that its employees are employees or plan deemed employees of the church_or_convention_or_association_of_churches under sec_414 e b organization's affiliation with the church_or_convention_or_association_of_churches and that the plan will be administered by an organization of the type described in sec_414 e a of the code by virtue of the management company l and corporation n are organizations of the code that are exempt from described in sec_501 tax under sec_501 both management company l and corporation n are listed in directory m which is the official directory of church c determined that any organization listed in directory m shares common religious bonds and convictions with church c and is deemed associated with church c within the meaning of sec_414 d e b company l and corporation n are deemed to be employees of church c and church c is deemed to be the employer of such employees for purposes of the church_plan rules of the code therefore pursuant to section and the internal_revenue_service has the employees of management of the code c_corporation m is an organization described in section of the code which is exempt from tax under sec_501 501l a corporation m is associated with church d by virtue of sharing common religious bonds and convictions as evidenced by the following corporation m is listed in yearbook y corporation m’s is required to operate in bylaws provide that corporation m manner consistent with the philosophy teachings and practices of a2 a page church d corporation m's board members must be members in good standing of church d and a majority must be members of specific denominational constituencies boards or executive committees of organizations that are listed in yearbook y and therefore recognized by church d as related_organizations accordingly pursuant to sec_414 b and c of the the employees of corporation m are deemed to be employees code of church d and church d employees for purposes of the church_plan rules is deemed to be the employer of such however an organization must also establish that its plan is established and maintained by a church or a convention or association of churches or by an organization described in sec_414 e a e a of the code principal purpose the administration of the plan and must also be controlled by or associated with a church or a convention or association of churches of the code to be described in section an organization must have as its plan x is administered by committee c committee c is appointed by the board_of management company l and serves at the pleasure of that board thus committee c management company l since committee c management company l further since committee c constitutes an organization described in sec_414 a the code is the administration of plan x committee c is indirectly associated with church c as represented above the sole purpose of is controlled by is controlled by it of accordingly it is within the meaning of sec_414 of the code is concluded that plan x a church_plan this letter expresses no opinion as to whether plan xx satisfies the requirements for qualification under sec_401 a of the code to whether a plan is qualified under sec_401 appropriate key district director's office of the internal_revenue_service is within the jurisdiction of the the determination as this ruling is directed only to the taxpayer who requested it sec_6110 used or cited by others as precedent of the code provides that it may not be page in accordance with a power_of_attorney submitted with this ruling_request a copy of this letter has been sent to your authorized representative sincerely yours hoftances u dour frances v sloan chief employee_plans technical branch enclosures deleted copy of letter notice a
